The following opinion was filed January 21, 1944:
The respondents have moved for a rehearing.  They concede that the judgment should be reversed but contend that the new trial should be limited to certain items of the defendants' counterclaim.
The original opinion was based on the rule stated in Venzkev. Magdanz, 243 Wis. 155, 160, 9 N.W.2d 604.  The rule there stated was too broadly applied in the instant case.  The defendants' counterclaim for damages in that case arose out of defective workmanship.  There are a number of small items in defendants' counterclaim of defects or omissions which would not require the reconstruction of a substantial part of the building.  In reference to such items there is applicable the rule that "if the defect can be remedied without reconstructing a substantial part of the building or, as otherwise expressed, without great sacrifice of work or material already wrought into the building, the reasonable cost of correcting the defect should be allowed; if otherwise, the diminished value of the building, on the basis of the contract price, by reason of the defect."  Buchholz v. Rosenberg, 163 Wis. 312,314, 156 N.W. 946; J. G. Jansen, Inc., v. Rilling,203 Wis. 193, 198-200, 232 N.W. 887.
What may be regarded as the principal item of defendants' counterclaim is the damages caused by plaintiff's failure to waterproof the outside of the basement walls.  Defendants claimed damages in the sum of $1,300; the referee allowed this claim at $315.  By reason of the failure to waterproof the outside walls of the basement, it is alleged that damage resulted to the paneling on the wall of one of the rooms in the basement.  There is a further claim for damages for failure to install cinders under the basement floor.
The damages in the last three mentioned claims should have been ascertained under the rule of Venzke v. Magdanz, supra. As to all other items of defendants' counterclaim the referee *Page 186b 
applied the correct rule of damages, and we are of the view that his findings both as to items allowed and disallowed are sustained by the evidence, and that the new trial on defendants' counterclaim should be limited to the claims specifically mentioned where the wrong rule of damages was applied. Respondents' motion for a rehearing is denied without costs. *Page 187